DETAILED ACTION
After Final Consideration Pilot 2.0 (AFCP 2.0)
1.	 Applicant's request for entry into AFCP 2.0 is acknowledge and the after final was reviewed, but is denied because the after final amendment(s) do not overcome all of the rejections from the Final Office Action mailed on May 20, 2022.
Response to Arguments
3c, 7b, and 12,        Applicant’s arguments filed on July 14, 2022 with respect to claims 1, 10, and 20 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Lee et al. (U.S. Patent Application Publication # 2018/0019904 A1) does address the new amended limitation set forth within independent claim 1, 10, and 20.
	Lee et al. teach “the user device may be required to perform a D2D operation at the F2 frequency while having a specific cell serving as a serving cell (or PCELL) at Fl frequency.”(Fig.11 and 13; Paragraph [0217])  For example, Lee et al. teach “when the D2D UE#X performs D2D communication using a preset (or signaled) CARRIER#T and CARRIER#F, if the CARRIER#F is considered (or determined) for OOC and the CARRIER#T is considered (or determined) for IC, transmission of at least one of SSS, PSBCH, PSCCH, PSSCH, and PSDCH (PHYSICAL SIDELINK DISCOVERY CHANNEL) using CARRIER#F may be done …”(Paragraph [0200])


Therefore, new rejections can be formulated to address the limitations as set forth in independent claim(s) 1, 10, and 20.

/SALVADOR E RIVAS/           Primary Examiner, Art Unit 2413                                                                                                                                                                                             
August 1, 2022